Exhibit 10.1

RESOLUTIONS IN CONNECTION WITH $22.00 DIVIDEND

Adjustment of AOP Targets in Outstanding Option Awards

WHEREAS, the Company declared in July 2013 an extraordinary dividend of $22.00
to stockholders (the “Dividend”);

WHEREAS, the outstanding stock option agreements under the Plan contemplate that
the AOP targets may be adjusted based on specified events, including an
extraordinary dividend, in order to prevent dilution of the benefits intended to
be provided to participants under the Plan;

WHEREAS, the Committee has determined that the AOP targets in the outstanding
stock option agreements should be adjusted to take into account the effects of
the Dividend;

NOW, THEREFORE, be it

Five Year 2012 Options

RESOLVED, that by virtue of the authority vested in the Committee pursuant to
each of the outstanding stock option agreements granted in fiscal 2012 with
vesting over five years and in effect as of the date hereof under the Plan (the
“Five Year 2012 Outstanding Option Agreements”), the Committee hereby amends the
table in Exhibit B to all of such Five Year 2012 Outstanding Option Agreements
by deleting the existing table and substituting therefor the following:



--------------------------------------------------------------------------------

Annual Operational Performance per Diluted Share

 

     Minimum Vesting
(10% Growth)      Maximum Vesting
(17.5% Growth)  

Fiscal Year (A)

   % of Shares
Vesting
(B)     YE Operating
Performance
(per Diluted Share)
(C)      % of Shares
Vesting
(D)     YE Operating
Performance
(per Diluted Share)
(E)  

2013

     5 %    $ 41.06         20 %    $ 51.16   

2014

     5 %    $ 45.17         20 %    $ 60.12   

2015

     5 %    $ 49.69         20 %    $ 70.64   

2016

     5 %    $ 54.65         20 %    $ 83.00   

Five Year 2013 Options

RESOLVED, that by virtue of the authority vested in the Committee pursuant to
each of the outstanding stock option agreements granted in fiscal 2013 with
vesting over five years and in effect as of the date hereof under the Plan (the
“Five Year 2013 Outstanding Option Agreements”), the Committee hereby amends the
table in Exhibit B to all of such Five Year 2013 Outstanding Option Agreements
by deleting the existing table and substituting therefor the following:



--------------------------------------------------------------------------------

Annual Operational Performance per Diluted Share

 

     Minimum Vesting
(10% Growth)      Maximum Vesting
(17.5% Growth)  

Fiscal Year (A)

   % of Shares
Vesting
(B)     YE Operating
Performance
(per Diluted Share)
(C)      % of Shares
Vesting
(D)     YE Operating
Performance
(per Diluted Share)
(E)  

2013

     5 %    $ 69.65         20 %    $ 75.75   

2014

     5 %    $ 76.61         20 %    $ 89.00   

2015

     5 %    $ 84.27         20 %    $ 104.58   

2016

     5 %    $ 92.70         20 %    $ 122.88   

2017

     5 %    $ 101.97         20 %    $ 144.39   

Extension Options

RESOLVED, that by virtue of the authority vested in the Committee pursuant to
each of the outstanding stock option agreements with vesting over 2015-16 and in
effect as of the date hereof under the Plan (the “2015-16 Extension Outstanding
Option Agreements”), the Committee hereby amends the table in Exhibit B to all
of such Extension Outstanding Option Agreements by deleting the existing table
and substituting therefor the following:



--------------------------------------------------------------------------------

Annual Operational Performance per Diluted Share

 

     Minimum Vesting
(10% Growth)      Maximum Vesting
(17.5% Growth)  

Fiscal Year

(A)

   % of Shares
Vesting
(B)     YE Operating
Performance
(per Diluted Share)
(C)      % of Shares
Vesting
(D)     YE Operating
Performance
(per Diluted Share)
(E)  

2015

     12.5 %    $ 49.69         50 %    $ 70.64   

2016

     12.5 %    $ 54.65         50 %    $ 83.00   

RESOLVED FURTHER, that by virtue of the authority vested in the Committee
pursuant to each of the outstanding stock option agreements with vesting over
2016-17 and in effect as of the date hereof under the Plan (the “2016-17
Extension Outstanding Option Agreements”), the Committee hereby amends the table
in Exhibit B to all of such Extension Outstanding Option Agreements by deleting
the existing table and substituting therefor the following:

Annual Operational Performance per Diluted Share

 

     Minimum Vesting
(10% Growth)      Maximum Vesting
(17.5% Growth)  

Fiscal Year

(A)

   % of Shares
Vesting
(B)     YE Operating
Performance
(per Diluted Share)
(C)      % of Shares
Vesting
(D)     YE Operating
Performance
(per Diluted Share)
(E)  

2016

     12.5 %    $ 92.70         50 %    $ 122.88   

2017

     12.5 %    $ 101.97         50 %    $ 144.39   



--------------------------------------------------------------------------------

Carry-Forwards and Carry Backs

RESOLVED, for each 2015-16 Extension Outstanding Option Agreement, the Committee
hereby amends paragraph 1.Y of Exhibit B of all such 2015-16 Extension
Outstanding Option Agreements by deleting the text thereof and replacing it as
follows:

“Y. In calculating the AOP in Section X. above for any performance year there
shall also be taken into account any AOP in any of the two prior performance
years (starting in fiscal year 2013) which was in excess of the amount indicated
in Column (E) or set forth in the following sentence for such prior year and has
not previously been taken into account hereunder or under any other option
agreement to which the Participant is a party but only if doing so would
increase the Annual Amount in such performance year. For purposes of determining
whether AOP has been exceeded and the amount of any excess, the YE Operating
Performance per Diluted Share applicable to 2013 shall be $51.16 and to 2014
shall be $60.12.”

RESOLVED, for each 2016-17 Extension Outstanding Option Agreement, the Committee
hereby amends paragraph 1.Y of Exhibit B of all such 2016-17 Extension
Outstanding Option Agreements by deleting the text thereof and replacing it as
follows:

“Y. In calculating the AOP in Section X. above for any performance year there
shall also be taken into account any AOP in any of the two prior performance
years (starting in fiscal year 2014) which was in excess of the amount indicated
in Column (E) or set forth in the following sentence for such prior year and has
not previously been taken into account hereunder or under any other option
agreement to which the Participant is a party but only if doing so would
increase the Annual Amount in such performance year. For purposes of determining
whether AOP has been exceeded and the amount of any excess, the YE Operating
Performance per Diluted Share applicable to 2014 shall be $89.00 and to 2015
shall be $104.58.”



--------------------------------------------------------------------------------

RESOLVED FURTHER, that such changes will be made, for the benefit of the holders
under each 2015-16 Extension Outstanding Option Agreement and 2016-17 Extension
Outstanding Option Agreement as applicable, without further action on the part
of the Company or the participant.

Adjustment of “Market Sweep” and Alternate Vesting Provisions in

Outstanding Option Awards

WHEREAS, in light of the Dividend and the corresponding reduction in market
price associated therewith and the return realized to the stockholders, in order
to prevent dilution of benefits to the participants, the Committee deems it to
be appropriate to amend the market sweep and alternate vesting provisions of the
outstanding option agreements to take into account the Dividend.

NOW, THEREFORE, be it

RESOLVED, that by virtue of the authority vested in the Committee pursuant to
each of the Five-Year 2012 Option Agreements and 2015-16 Extension Outstanding
Option Agreements, the Committee hereby amends the second paragraph of
Section 3.1(c) by deleting it in its entirety and substituting therefor the
following:

“Notwithstanding Section 3.1(a) of this Agreement and Section 8 of the Plan (but
subject to Section 3.1(b) of this Agreement, after the second anniversary of the
date of grant, in the event the closing price of the Company’s common stock on
the New York Stock Exchange exceeds $135.15 per share less the amount of any
dividends per share paid after July 29, 2013 on any 60 trading days during any
consecutive 12-month period, then all Options granted hereunder will become
fully vested and exercisable.”

RESOLVED FURTHER, that by virtue of the authority vested in the Committee
pursuant to each of the Five-Year 2013 Option Agreements and 2016-17 Extension
Outstanding Option Agreements, the Committee hereby amends the second paragraph
of Section 3.1(c) by deleting it in its entirety and substituting therefor the
following:

“Notwithstanding Section 3.1(a) of this Agreement and Section 8 of the Plan (but
subject to Section 3.1(b) of this Agreement) and



--------------------------------------------------------------------------------

notwithstanding Exhibit B to this Agreement, with respect to any portion of the
Options that have not otherwise vested prior to the applicable date set forth
below: (a) in the event that prior to September 30, 2016, the closing price of
the Company’s common stock on the New York Stock Exchange exceeded an amount
equal to two times the Exercise Price of the Options less the amount of any
dividend per share after the grant date (the “Target Price”) on any 60 trading
days during any consecutive 12-month period commencing October 1, 2014, then all
of the unvested Options will vest 50% on September 30, 2016 and 50% on
September 30, 2017, and (b) in the event that the condition in clause (a) is not
met but, prior to September 30, 2017, the closing price of the Company’s common
stock on the New York Stock Exchange exceeds the Target Price on any 60 trading
days during any consecutive 12-month period commencing October 1, 2015, the
remaining portion of the unvested Options will vest on September 30, 2017.”